JUSTICE NELSON
concurs.
¶30 I concur in the Court’s Opinion.
¶31 I offer one additional observation that was raised in M.W.’s brief, but which we did not need to address in our Opinion. Appellate counsel raises a valid point regarding the training and experience of counsel representing a parent whose rights are the subject of a termination proceeding. Specifically, while our decision in In re A.S., 2004 MT 62, ¶ 26, 320 Mont. 268, 87 P.3d 408, requires that trial counsel’s effectiveness be evaluated based on training, experience and advocacy, trial counsel’s actual training and experience is seldom, if ever, made a part of the record in the district court.
¶32 Accordingly, when ineffective assistance of counsel (LAC) claims are raised, appellate counsel is unable to offer any argument on trial counsel's training and experience without going outside the record. Similarly, this Court is in no position to evaluate those components of our In re A.S. test. While this Court is able to deal with the evidentiary aspects of LAC claims in criminal cases in post conviction proceedings *272under Title 46, chapter 21, MCA, no similar proceedings exist for the evaluation of LAC claims in parental rights termination cases.
¶33 Appellate counsel suggests that, in termination cases, trial counsel’s training and experience should be made part of the record and that it is the trial court’s duty to inquire about counsel’s training and experience in termination cases. See In re A.S., ¶ 27. L agree. Parents are entitled to effective assistance of counsel in termination cases; appellate counsel is entitled to raise such claims; and this Court is required to evaluate those claims based on a record properly preserved in the trial court. Since it is unlikely that trial counsel is going to make his or her own training and experience a matter of record, it is the duty of the trial judge to make sure that information is made a part of the record.
¶34 With that observation, L otherwise concur in the Court’s Opinion.